McMurray, Presiding Judge.
The Supreme Court, in Wilson v. State, 257 Ga. 352 (359 SE2d 661), having reversed the decisions of this court in Wilson v. State and Voyles v. State, 180 Ga. App. 825 (350 SE2d 807), the prior judgments of this court are vacated, and, in accordance with the decision of the Supreme Court, the judgments of the trial court are reversed.

Judgments reversed.


Carley and Pope, JJ., concur.

*161Decided December 2, 1987.
Mark O. Shriver IV, for appellant (case nos. 72381, 72382).
Bobby Lee Cook, James F. Wyatt III, for appellant (case no. 72383).
Roger G. Queen, District Attorney, William H. Boggs, Assistant District Attorney, for appellee.